Citation Nr: 1209994	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO. 09-31 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan. The Veteran testified at a hearing before the undersigned in March 2010. In October 2010, the appeal was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC. VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The Veteran contends his bilateral hearing loss is the result of exposure to light arms fire and bomb explosions while serving in Vietnam.  The Veteran served in a combat capacity in Vietnam with a primary MOS in Light Infantry.  As such, his statements as to exposure to acoustic trauma are deemed credible.  38 U.S.C.A. § 1154.  Noise exposure in service is conceded.

At his hearing before the undersigned in March 2010, the Veteran reported that hearing loss started during his active duty service and has continued to worsen since that time.  The Veteran explained that, while he experienced some hearing loss at the time of his separation examination, he failed to mention it because he did not want to cause a delay in the process at the time of his separation.  The Veteran stated that his post-service occupational noise exposure due to truck driving was limited and not likely to have caused his hearing loss since he had problems hearing before becoming a truck driver.  Furthermore, an April 2010 letter from a VA doctor states that the Veteran was exposed to loud noises during combat and was currently diagnosed with hearing loss.  The doctor opined that it is "possible" that the Veteran's exposure to loud noises during combat may have contributed to his hearing loss.  Given this evidence, in October 2010, the claim was remanded for a new VA examination.

The Board acknowledges that the Veteran has previously been afforded two VA examinations, however, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4) ; see also Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  When evaluating medical opinions, the Court has indicated that the Board should consider whether (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The January 2011 VA examination found that hearing loss was not related to service because the Veteran's service discharge examination did not note hearing loss.  The absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Despite this, the examiner did not provide additional rationale, although she carefully discussed the Veteran's history.  The examiner did not address whether the sensorineural hearing loss was due to acoustic trauma, did not discuss the Veteran's contentions that hearing loss began in service and pre-existed any post-service noise exposure, and did not discuss the possibly favorable April 2010 letter from a VA doctor. In compliance with Barr and Nieves-Rodriguez, it is necessary to remand the issue on appeal for additional examination and opinion.

It appears the Veteran receives treatment at the Detroit, Michigan, VA Medical Center.  The most current VA treatment records associated with the claims file are dated June 2008 and included in the Social Security Administration records.  Current and complete treatment records from the Detroit VAMC should be obtained.  38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1. Obtain the complete treatment records from the Detroit VAMC, dated June 2008 to the present.  Evidence of attempts to obtain these records should be associated with the claims file.

2. The Veteran should be afforded an appropriate VA examination to determine the etiology of his hearing loss.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail. The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. 

Advise the examiner that evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss, even without evidence of hearing loss in service.

The examiner should then provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases.  In addition, the examiner should specifically address the other possible causes for the Veteran's hearing loss, to include any post-service noise exposure as a truck driver.

The examiner should specifically discuss the Veteran's contentions that hearing loss began in service, has been continuous since service, and pre-existed any post-service noise exposure as a truck driver.  The examiner should discuss the possibly favorable April 2010 letter from a VA doctor.  In offering an opinion, the examiner should state whether the Veteran's contentions and the other evidence are consistent with the medical principles involved.

3. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

